DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 07/29/2019.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/24/2019, and 04/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 also recites the limitation “a position standard deviation”. Thus, claim 12 is rejected by applying the same rationale used to reject claim 6 above.
Claim 6 recites the limitation “weight values”. It is unclear as to how the weight values are obtained. In this regard, the claim and the specification do not describe any details. 
Claim 13 also recites the limitation “weight values”. Thus, claim 13 is rejected by applying the same rationale used to reject claim 6 above.
Claim 6 further recites the limitation “a normalized distance”. It is unclear as to how the normalized distance is obtained. In this regard, the claim and the specification do not describe any details. 
Claim 13 also recites the limitation “a normalized distance”. Thus, claim 13 is rejected by applying the same rationale used to reject claim 6 above.
Claim 6 further recites the limitation “a normalized angle”. It is unclear as to how the normalized angle is obtained. In this regard, the claim and the specification do not describe any details. 
Claim 13 also recites the limitation “a normalized angle”. Thus, claim 13 is rejected by applying the same rationale used to reject claim 6 above.
Claim 6 further recites the limitation “a normalized plane intensity”. It is unclear as to how the normalized plane intensity is obtained. In this regard, the claim and the specification do not describe any details. 
Claim 13 also recites the limitation “a normalized plane intensity”. Thus, claim 13 is rejected by applying the same rationale used to reject claim 6 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims  1 and 8 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Wallack et al. (US2016/0039096 A1; hereinafter, “Wallack”).

Regarding claim 1: 
Wallack teaches:
A calibration method for a robotic arm system (Fig. 1 & para. [0002]: a system and method for calibration between a machine vision system and a robot), wherein the robotic arm system comprises a robotic arm (Fig. 1 & para. [0032]: an articulated arm 115), a calibration object (Fig. 1 & para. [0032]: the calibration plate 125), a visual device (Fig. 1 & para. [0032]: a plurality of cameras 105A, B, C which are fixed in space) and a computing device (Fig. 5 & paras. [0093] and [0094]: the robot control system 505 and a machine vision system 510, collectively), the method comprising:
capturing, by the visual device, an image of the calibration object fixed to a front end of the robotic arm (paras. [0054]-[0055]: The calibration plate (--the calibration object) is fixed to the end effector of the articulated arm (--fixed to a front end of the robotic arm) in step 315 … images are obtained of the calibration plate (-- capturing, by the visual device, an image of the calibration object) in each of the plurality of poses in step 320), wherein a pedestal of the robotic arm has a pedestal coordinate system (para. [0066]: the robot base coordinate system), and the front end of the robotic arm has a first relative relationship with the pedestal (para. [0066]: Bi (-- a first relative relationship) is the robot pose (transform from the robot's end effector's coordinate system to the robot base coordinate system) at station i), the front end of the robotic arm has a second relative relationship with the calibration object (para. [0066]: Let X (-- a second relative relationship) represent the transform from the calibration plate system to the robot's end effector's coordinate system);
receiving, by the computing device, the image (para. [0094]: The cameras 105 are operatively interconnected with a machine vision system 510.), and obtaining three-dimensional feature data of the calibration object according to the image (para. [0056]: An image feature extraction technique is then performed on the obtained images to extract features on the calibration plate in step 325 … the feature extraction may utilize differing techniques including, e.g., the use of three-dimensional features from a three-dimensional camera, a range camera, a combination of structured illumination and a camera working together to provide three-dimensional information); and
computing, by the computing device, a third relative relationship between the visual device and the pedestal of the robotic arm (para. [0066]: Let Z represent (-- a third relative relationship) the transform from the camera coordinate system to the robot base coordinate system) according to the three-dimensional feature data (para. [0056]: An image feature extraction technique is then performed on the obtained images to extract features on the calibration plate in step 325.), the first relative relationship (para. [0066]: Bi (-- a first relative relationship) is the robot pose (transform from the robot's end effector's coordinate system to the robot base coordinate system) at station i), and the second relative relationship (para. [0066]: Let X (-- a second relative relationship) represent the transform from the calibration plate system to the robot's end effector's coordinate system) to calibrate a position error between a physical location of the calibration object and a predictive positioning-location generated by the visual device (para. [0005]: The term hand-eye calibration illustratively refers to the task of determining the relationship between the machine vision system's coordinate system (-- a predictive positioning-location generated by the visual device) and the robot's coordinate system (-- a physical location of the calibration object); para. [0066]: The goal of refinement is to minimize the overall discrepancy (-- a position error) between each Ai_inverse*Z_inverse*Bi*X and identity transform for all cameras and movements; para. [0043]: the combined discrepancy between the actual measured data and the expected data).

Regarding claim 8:
Claim 8 recites a robotic system which corresponds to the method of claim 1, and contains no additional limitations. Therefore claim 8 is rejected by applying the same rationale used to reject claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-12, and  14 are rejected under 35 U.S.C. 103 as being unpatentable over Wallack et al. (US2016/0039096 A1; hereinafter, “Wallack”) in view of Kochi et al. (US2015/0206023 A1; hereinafter, “Kochi”), and further in view of Lynch (US8,553,942 B2; hereinafter, “Lynch”).

Regarding claim 2: 
Wallack teaches:
The calibration method for a robotic arm system as claimed in claim 1, wherein the step of obtaining the three-dimensional feature data of the calibration object according to the image by the computing device further comprises:
Wallack is silent about:
obtaining point cloud information of the calibration object in the image;
comparing a depth value of each point cloud primitive with depth values of the left and right point cloud primitives;
when a first depth value of a first point cloud primitive is greater than second depth values of second point cloud primitives on the left and right sides and a value difference between the first depth value and one of the second depth values is greater than a first threshold value, setting the first point cloud primitive as a target point;
dividing the point cloud information into a plurality of groups according to the target points, wherein each group is plane information;
obtaining boundary feature data and plane feature data according to the plane information; and
obtaining the three-dimensional feature data of the calibration object according to the boundary feature data and the plane feature data.
Kochi teaches: 
obtaining point cloud information of the calibration object in the image (para. [0051]: a point cloud position data (--point cloud information) of an object to be measured is obtained (-- obtaining) using a laser scanner);
comparing a … value of each point cloud primitive with … values of the left and right point cloud primitives (para. [0075]: when an angle difference of normal vectors (--comparing a value) of a target point (-- each point cloud primitive) and an adjacent point (-- the left and right point cloud primitives) is not more than a predetermined threshold value, identical labels are added to these points);
when a first … value of a first point cloud primitive … second … values of second point cloud primitives on the left and right sides and a value difference between the first depth value and one of the second depth values … (para. [0075]: when an angle difference of normal vectors (-- a value difference) of a target point (-- a first point cloud primitive) and an adjacent point (-- second point cloud primitives on the left and right sides) …), … the first point cloud primitive as a target point (para. [0065]: The local area obtaining unit 421 obtains a square area (grid-like area) of approximately 3 to 7 pixels on a side, which has a target point at the center (-- setting a target point), as a local area, based on the point cloud position data);
dividing the point cloud information into a plurality of groups according to the target points, wherein each group is plane information (para. [0065]: The local area obtaining unit 421 obtains a square area (grid-like area) of approximately 3 to 7 pixels on a side, which has a target point at the center (-- according to the target points), as a local area, based on the point cloud position data … the point cloud data is divided into numerous local areas (-- dividing the point cloud information into a plurality of groups); para. [0068]: The calculation is repeated so that it is performed on the entirety of the point cloud position data by sequentially forming a local area, whereby normal vectors, a local flat plane (-- plane information), and a local curvature, of each of the local areas are obtained);
obtaining boundary feature data and plane feature data according to the plane information (para. [0072]: Distances between each point in a target local area and a corresponding local flat plane are calculated. When an average of these distances is greater than a predetermined threshold value, the target local area is identified as a non-plane area. That is, when a target local area differs from the shape of a flat plane, and the difference is greater, the distances between each point in the target local area and the corresponding local flat plane are greater. By using this function, degree of non-planarity of a target local area is evaluated.); and
obtaining the three-dimensional feature data of the calibration object according to the boundary feature data and the plane feature data (para. [0081]: the three-dimensional edge based on the point cloud position data is extracted. Lines for forming appearance of the object to be measured in recognizing the object are extracted as a three-dimensional edge by this edge extraction. The appearance of the object to be measured (-- obtaining the three-dimensional feature data of the calibration object) is formed by this three-dimensional edge).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallack’s system by enhancing Wallack’s system to measure a position and shape of an object based on the point cloud position data, as taught by Kochi, in order to obtain a three-dimensional model from a two-dimensional image.
The motivation is to extract features of a measurement target object from point group data thereof to automatically generate data relating to contours of the target object in a short time.
Wallack in view of Kochi is silent about:
comparing a depth value of each point cloud primitive with depth values of the left and right point cloud primitives;
when a first depth value of a first point cloud primitive is greater than second depth values of second point cloud primitives on the left and right sides and a value difference between the first depth value and one of the second depth values is greater than a first threshold value, setting the first point cloud primitive as a target point.
Lynch teaches: 
comparing a depth value of each point cloud primitive with depth values of the left and right point cloud primitives (claim 18: calculating a difference between a depth of the first point (-- a depth value of each point cloud primitive) and depths of surrounding points (-- depth values of the left and right point cloud primitives);
when a first depth value of a first point cloud primitive is greater than second depth values of second point cloud primitives on the left and right sides and a value difference between the first depth value and one of the second depth values is greater than a first threshold value, setting the first point cloud primitive as a target point (claim 18: comparing the differences between (-- a value difference between) the depth of the first point (-- a first depth value of a first point cloud primitive) and the depths of surrounding points (-- second depth values of second point cloud primitives on the left and right sides) to a threshold value (-- a first threshold value); identifying a subset of surrounding points for which the threshold value exceeds the differences between the depth of the first point and the depths of surrounding points (-- which teaches setting the first point as a target point); para. [0073]: When the difference in the directions of the local flat planes exceeds a threshold value, the adjacent local areas are identified as non-plane areas).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallack in view of Kochi’s system by enhancing Wallack in view of Kochi’s system to use the depths for measuring the position and shape of the object, as taught by Lynch, in order to obtain the three-dimensional model from the two-dimensional image.
The motivation is to automatically generate data relating to contours of the target object using the depths information included in the two-dimensional image.

Regarding claim 3: 
Wallack in view of Kochi and Lynch teaches:
The calibration method for a robotic arm system as claimed in claim 2, wherein the step of dividing the point cloud information into a plurality of groups according to the target points by the computing device further comprises:
Wallack is silent about:
comparing a target depth value of each target point with depth values of point cloud primitives around the target point; and
when the absolute value of a difference between a first target depth value of a first target point and a third depth value of a third point cloud primitive of the point cloud primitives around the first target point is less than a second threshold value, determining that the third point cloud primitive belongs in the same group as the first target point.
Kochi teaches:
comparing a target depth value of each target point with depth values of point cloud primitives around the target point (para. [0075]: when an angle difference (-- comparing) of normal vectors of a target point and an adjacent point (-- the left and right point cloud primitives) is not more than a predetermined threshold value, identical labels are added to these points); and
when the absolute value of a difference between a first target depth value of a first target point and a third depth value of a third point cloud primitive of the point cloud primitives around the first target point is less than a second threshold value, determining that the third point cloud primitive belongs in the same group as the first target point (para. [0075]: The plane labeling unit 426 performs plane labeling on the point cloud position data, in which the point cloud position data of the non-plane areas are removed by the non-plane area removing unit 425, based on continuity of normal vectors. Specifically, when an angle difference of normal vectors of a target point and an adjacent point is not more than a predetermined threshold value (-- less than a second threshold value), identical labels are added to these points (-- belongs in the same group as the first target point)).
	The motivation for claim 2 is applicable for claim 3.
Wallack in view of Kochi is silent about:
… depth value …
Lynch teaches: 
… depth value … (claim 18: calculating a difference between a depth of the first point (--depth value) and depths of surrounding points (-- depth values).
The motivation for claim 2 is applicable for claim 3.

Regarding claim 4: 
Wallack in view of Kochi and Lynch teaches:
The calibration method for a robotic arm system as claimed in claim 3, 
Wallack is silent about:
wherein the first threshold value is greater than the second threshold value. 
Kochi teaches:
wherein the first threshold value is greater than the second threshold value (para. [0073]: When the difference in the directions of the local flat planes exceeds a threshold value, the adjacent local areas are identified as non-plane areas; para. [0085]: When the angle is the threshold value (-- a first threshold) or greater, a part of the endpoint in which a direction of the vector changes is extracted as a corner point; para. [0075]: when an angle difference of normal vectors of a target point and an adjacent point is not more than a predetermined threshold value(-- a second threshold), identical labels are added to these points).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallack’s system by enhancing Wallack’s system to set a threshold value for defining a corner point to be greater than a predetermined threshold value for defining an identical label, i.e., continuity, as taught by Kochi, in order to determine if the planes are not continuous planes, or discontinuous planes.
It would be obvious to one of ordinary skill in the art that a threshold value for defining the corner point (i.e., discontinuity) is greater than a predetermined threshold value for defining an identical label (i.e., continuity). 

Regarding claim 5:  
Wallack teaches:
The calibration method for a robotic arm system as claimed in claim 1, wherein the three-dimensional feature data at least comprises:
Wallack is silent about:
positions of points, an area and a position standard deviation of each plane;
a normal vector of each plane;
angles at which any two of the planes intersect;
a length of a line of intersection of any two of the planes;
a three-dimensional position of a starting point and a three-dimensional position of an end point of the intersection of any two of the planes; and
a three-dimensional position of the intersection of any three of the planes.
Kochi teaches:
positions of points, an area and a position standard deviation of each plane (para. [0065]: The local area obtaining unit 421 obtains a square area (grid-like area) of approximately 3 to 7 pixels on a side, which has a target point at the center, as a local area, based on the point cloud position data … That is, the point cloud data is divided into numerous local areas, and a normal vector of each point in each of the local areas is calculated; para. [0075]: After the plane labeling is performed, whether the label (plane) is a flat plane or a curved plane with a small curvature is evaluated by using the angular difference of the normal vectors and standard deviations of the three axial components of the normal vectors. Then, identifying data for identifying the result of this evaluation are linked to each of the labels);
a normal vector of each plane (para. [0068]: The calculation is repeated so that it is performed on the entirety of the point cloud position data by sequentially forming a local area, whereby normal vectors, a local flat plane, and a local curvature, of each of the local areas are obtained);
angles at which any two of the planes intersect (para. [0085]: whether or not an angle θ (see Formula 3) between a vector a and a vector b defined by connected pixels (x0, y0) and (x2, y2) which separate two pixels from a target pixel (x1,y1), respectively, is not less than a specific threshold value (in this case, 30 degrees) is evaluated. When the angle is the threshold value or greater, a part of the endpoint in which a direction of the vector changes is extracted as a corner point);
a length of a line of intersection of any two of the planes (para. [0079]: The contour calculating unit 427 obtains line intersection of adjacent planes that hold non-plane areas therebetween, and carries out the processing of it as a contour; para. [0086]: this processing, first an accumulation value of the strength I of each pixel in a length L of the straight line extracted is set to be an evaluation function, and whether this evaluation function exceeds a predetermined threshold value or not is evaluated);
a three-dimensional position of a starting point and a three-dimensional position of an end point of the intersection of any two of the planes (para. [0087]: This edge is described by coordinates of a start point and an end point (that is, endpoints of both edges).); and
a three-dimensional position of the intersection of any three of the planes (para. [0114]: the three-dimensional coordinate of each vertex of TINk is calculated in Step S405).
	The motivation for claim 2 is applicable for claim 5.

Regarding claim 7: 
Wallack teaches:
The calibration method for a robotic arm system as claimed in claim 1, 
Wallack teaches:
wherein the calibration object is a three-dimensional object (para. [0022]: the calibration object could be a three-dimensional object such as a cube where features occur on multiple faces) that does not have any positioning marks (-- Wallack does not say that the calibration plate has any positioning marks).

Regarding claim 9:
Claim 9 recites a robotic system which corresponds to the method of claim 2, and contains no additional limitations. Therefore claim 9 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 10:
Claim 10 recites a robotic system which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 11:
Claim 11 recites a robotic system which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 12:
Claim 12 recites a robotic system which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 14:
Claim 14 recites a robotic system which corresponds to the method of claim 7, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 7 above.

Allowable Subject Matter
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art being Wallack, Kochi, Lynch, and Morel. Wallack in view of Kochi and Lynch teaches a calibration method for a robotic arm system, wherein the robotic arm system comprises a robotic arm, a calibration object, a visual device and a computing device, the method comprising: capturing, by the visual device, an image of the calibration object fixed to a front end of the robotic arm, wherein a pedestal of the robotic arm has a pedestal coordinate system, and the front end of the robotic arm has a first relative relationship with the pedestal, the front end of the robotic arm has a second relative relationship with the calibration object; receiving, by the computing device, the image, and obtaining three-dimensional feature data of the calibration object according to the image; and computing, by the computing device, a third relative relationship between the visual device and the pedestal of the robotic arm according to the three-dimensional feature data, the first relative relationship, and the second relative relationship to calibrate a position error between a physical location of the calibration object and a predictive positioning-location generated by the visual device. Morel discloses a method acquiring two dimensional images from a three-dimensional space, and enabling segmentation of each of two dimensional images for extracting a two dimensional geometrical primitive for each image.
What is missing from the prior arts is the calibration method, wherein the computing device further obtains the third relative relationship by using an optimization equation, and the optimization equation is expressed as follows:
Z=min(αNd(ΣDiscorner)+βNa(Σ Argnormal)+γNp(ΣPlanediff))
wherein α, β and γ are weight values, Nd is a normalized distance between vertices of the calibration object, Na is a normalized angle between the planes of the calibration object, Np is a normalized plane intensity between the planes of the calibration object, Discorner is a distance between any two of the vertices of the calibration object, Argnormal is an angle difference between normal vectors of the planes of the calibration object, and Planediff is a degree of planarization of the calibration object, recited in claim 6 when considered in view of the other limitations recited by claim 1 in its entirety. Thus, claim 6 is deemed allowable over the prior art of record. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morel (FR2987685 A1) discloses a method acquiring two dimensional images from a three-dimensional space, and enabling segmentation of each of two dimensional images for extracting a two dimensional geometrical primitive for each image. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664


/KHOI H TRAN/             Supervisory Patent Examiner, Art Unit 3664